 
Exhibit 10.28
 
[logo.jpg]


RETAINER AGREEMENT


CardioGenics Holdings Inc. (OTCBB:CGNH) ("the Client") engages Wolfe Axelrod
Weinberger Associates LLC (“WAW”), as its investor relations firm for a program
of financial communications and investor relations.


This agreement is intended to memorialize the duties and responsibilities of the
parties with respect to such services and Information (as defined below)
concerning the Client.


The terms of the engagement are as follows:


1.
Base Retainer Fee and Other Financial Considerations:



 
a)
At the rate of $8,000 per month for the initial year of the agreement.



 
b)
Additional Compensation — In addition to the monthly retainer, Client agrees to
issue to WAW, promptly following the execution of this Agreement by the parties,
500,000 restricted shares of the Client’s common stock, which shall be subject
to the rights and restrictions of Rule 144 (the “144 Restricted Shares”). The
certificate for the 144 Restricted Shares shall bear the Client’s standard Rule
144 restrictive legend. WAW acknowledges that the 144 Restricted Shares shall
not be registered for resale by the Client and may therefore only be sold in
accordance with the rights and restrictions of Rule 144.



2.
Other Fee Matters.



Should the Client require additional financing, WAW has relationships with
merchant and investment bankers, private placement professionals and other
intermediaries available to the Client for the solicitation of funds.  To the
extent that Client specifically requests WAW to assist it in procuring such
additional financing, then the terms of such retention shall be negotiated at
such time.  WAW acknowledges that Client currently has, and from time-to-time
may continue to enter into financing arrangements with third parties without any
involvement by WAW.


3.
WAW Duties.



In its role as investor relations firm for the Client, WAW shall assist the
Client with the following activities:


 
a)
Analyze the Client's business and industry, following which a comprehensive fact
sheet summarizing the Client's corporate and financial profile will be created
and/or revised for distribution to investment professionals and the
press.  Client shall be responsible for the accuracy of the statement therein
and shall hold WAW harmless from and against any claims relating thereto.  WAW
shall advise and assist the Client in distributing the profile utilizing WAW’s
relationships, including the Dow Jones wire service and ticker.


 

--------------------------------------------------------------------------------

 


 
b)
Counsel the Client in its overall activities with the financial community
through consultation with its management.



 
c)
Prepare/revise, along with management, presentation materials for meetings with
the investment community.



 
d)
Establish a mailing list of financial contacts for the benefit of Client, and
maintain and update the list.  This mailing list shall be utilized by
CardioGenics Holdings Inc. at any time during the term of WAW’s engagement but
shall remain the sole property of WAW.  However, any shareholder or other names
given to WAW by CardioGenics Holdings Inc. shall remain the sole property of the
Client.  All names acquired by WAW in the course of its activities for the
Client will be supplied to the Client on written request made during the
engagement period.  WAW represents that any names or contact information
provided to WAW by it or its agents or representatives shall not include any
individuals that have requested not to be contacted, including, without
limitation individuals that have been listed on any state or federal so called
“do not call list”.



 
e)
WAW will endeavor to arrange meetings with qualified brokers, money managers,
portfolio managers, etc. in regional financial centers such as NYC, Boston, Los
Angeles, San Francisco, Chicago, Minneapolis and Philadelphia. In addition, WAW
will use its best efforts to arrange to have Client present at appropriate
investor conferences.



 
f)
If requested by the Client, arrange and host investor and shareholder conference
calls from time-to-time as the Client may deem appropriate.



 
g)
WAW shall directly handle all shareholder calls and inquiries on behalf of the
Client. WAW shall provide the Client with telephone #’s and e-mail addresses
which shareholders can use for purposes of such inquiries.



4.
Representations and Warranties of WAW.



In performing its duties hereunder, WAW represents that at all times it will be
in compliance with applicable laws, rules and regulations, including those of
applicable securities acts and the rules and regulations promulgated there
under.


5.
Term, Renewal and Early Termination of Engagement.



Term. This Agreement shall commence on January 18, 2010.


The engagement of WAW to perform services hereunder shall continue for a period
of one year starting with the commencement date and ending on the last day of
the 12th month following such date.  The engagement will be renewed every 12
months for successive additional twelve (12) month periods (individually, each
being a “Renewal Period”) under the terms and conditions of this Agreement
unless the Client provides WAW with prior written notice of its intention to
terminate the engagement at least 30 days prior to the expiration of the prior
term.  For each renewal period, the parties shall negotiate in good faith
concerning the appropriate annual base retainer fee. Until they reach agreement,
the fee due for the prior month shall continue as the monthly fee due to WAW for
its services.


 
2

--------------------------------------------------------------------------------

 


6.
Early Termination of Engagement on Notice.



The Client or WAW will have the right to cancel the Agreement under the
following conditions and resolutions:


 
(i)
WAW may resign as an advisor to the Client upon notice to Client at any time
when securities of the Client are suspended from trading by order of the
Securities and Exchange Commission, by any exchange or market upon which its
securities are listed or are delisted by such exchange or market, or if the
Client fails to provide to WAW accurate and timely information  necessary for
WAW to perform its duties hereunder, or if a material breach of this Agreement
by Client shall not be timely cured by the Client within at least ten (10) after
receipt by Client of written notice of such breach.  A resignation by WAW under
this paragraph shall terminate the obligation of Client to pay base retainer
fees to WAW from and after the effective date of the resignation, but shall not
affect the 144 Restricted Shares or the other rights of WAW hereunder.



 
(ii)
Either party at any time may terminate WAW’s engagement hereunder (a) upon
actions by the other party that are fraudulent in nature or (b) for
“cause”.  For the purposes of this Agreement “cause” shall be deemed to be a
breach of any of the terms of this Agreement or of any representation and
warranty contained herein and the failure to cure such a reasonable breach after
notice is given, to the extent it is curable.  Upon such a termination the
obligation of Client to pay base retainer fees to WAW shall terminate
immediately.



 
(iii)
Notwithstanding the foregoing, at any time after July 15, 2010, the Client shall
have the right to terminate this Agreement for its convenience (i.e., without
cause) without incurring any further liability to WAW, other than for any unpaid
services and expenses performed or incurred by WAW as of the date of such
termination for convenience (which shall remain payable by Client in accordance
with the terms of this Agreement).



 
(iv)
Return of Property upon Termination of Engagement.  Upon termination of WAW’s
services under this Agreement, WAW shall return to the Client all tangible
personal property owned by the Client and in WAW’s possession or control (other
than such Information and property that WAW deems in good faith to be necessary
to retain for potential or actual litigation or purposes of governmental
investigations), conditioned upon receipt of full payment by the Client of all
amounts due and owing under this Retainer Agreement and Client’s performance of
its duties and obligations hereunder.



 
(v)
Survival.  The provisions of Sections 1, 5, 7, 8, 10 and 11 and Annex A shall
survive the expiration or termination of this Agreement or of WAW’s engagement
to provide services hereunder.



7.
Out-of-Pocket Expenses.



Client shall reimburse WAW for any and all expenses incurred and expenditures
made on behalf of the Client during the Term of this engagement.  All expenses
shall be submitted to the Client with appropriate backup.  No mark up will be
applied by WAW to any expenses incurred by WAW for the client.  These expenses
include, but are not limited to, the following:


 
(i)
Travel, telephone, photocopying, postage for releases and postage for inquiries,
messenger service, information retrieval service, monitoring advisory service,
all production costs for printing releases including the paper, envelopes,
folding, insertion, and delivery to the post office.


 
3

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, no expenses in excess of $500.00 will be incurred
by WAW without the prior written approval of the Client.


8.
Termination Expenses.



All unpaid bills must be paid in full at the time of resignation or termination
of WAW’s duties as an advisor.  Resignation or termination shall not relieve the
Client of its obligation to pay all amounts accrued prior to such termination
and shall not limit WAW or Client, as the case may be, from pursuing other
remedies which may be available to it.


9.
Approval.



All stockholder communications, press releases and other materials prepared and
disseminated on the Client’s behalf by WAW will be subject to the Client’s prior
approval as to form and content.  Client shall be solely responsible for the
content, timeliness and accuracy of the information.


10.
Confidentiality: Use of Information.



The Client will furnish (or will use reasonable efforts to cause its counsel and
other third parties to furnish) to WAW accurate and complete information as may
be necessary or appropriate for purposes of performing services under this
Agreement (the "Information").  Client recognizes and confirms that


 
(i)
WAW assumes no responsibility for the accuracy and completeness of the
Information (including information available from generally recognized public
sources) and will be using and relying upon the Information (and information
available from generally recognized public sources) without assuming
responsibility for independent verification or independent evaluation of any of
the assets or liabilities (contingent or otherwise), business, prospects or
other Information of or relating to the Client or any third party.



 
(ii)
WAW agrees to preserve the confidentiality of any information disclosed by the
Client to WAW, except for such disclosure as may be required by court order,
subpoena or other judicial process.



If WAW or any of its representatives are requested or required (by oral
questions, interrogatories, requests for information or documents in legal
proceedings, subpoena, civil investigative demand or other similar process) to
disclose any of the Information or other materials in its possession, it shall
provide the Client with notice of any such request or requirement so that the
Client may seek a protective order, confidential treatment or other appropriate
remedy and/or waive compliance with the provisions of this letter
agreement.  If, in the absence of a protective order or other remedy or the
receipt of a waiver from the Client, WAW or any of its representatives may
nonetheless, upon the advice of its outside counsel, legally compelled to
disclose Information or materials to any tribunal, commission, board, exchange,
market or governmental agency or else stand liable for contempt or suffer other
censure or financial penalty, WAW or its representative may, without liability
hereunder, disclose to such requester the Information or materials which such
counsel advises it that WAW is legally required to be disclosed.


11.
Indemnification.



Client and WAW each hereby agree to the indemnification provisions set forth in
Annex A which is attached and incorporated by reference in its entirety to this
Agreement.


 
4

--------------------------------------------------------------------------------

 

12.
Independent Contractor.



The Client acknowledges that in performing its services, WAW is acting as an
independent contractor and not as a fiduciary, agent or otherwise, with duties
owing solely to the Client.  Client acknowledges that WAW has and will have
other clients that may compete with or be adverse to Client in litigation or
other matters.  Client consent thereto and agrees that WAW may represent or
continue to serve such entities during the term of this engagement.  WAW has no
authority to bind the Client or to make representations or warranties on behalf
of the Client.


13.
Legal Recourse.



Any dispute(s) or claim(s) with respect to this Agreement or the performance of
any obligations there under, may be brought in a court of competent jurisdiction
in the State of New York.  The Client and WAW, each, irrevocably submits to the
jurisdiction of any court of the State of New York located in the City and
County of New York and to the jurisdiction of the United States District Court
for the Southern District of New York for the purpose of any suit, action or
other proceeding arising out of or relating to this Agreement, the options, the
securities mentioned herein or WAW’s engagement hereunder.  Each of the parties,
recognizing the costs and uncertainty of trial by jury hereby waives any right
it may have to a trial by jury in respect of any claim brought by or on behalf
of either party based upon, arising out of or in connection with this Agreement,
the 144 Restricted Shares or WAW’s engagement hereunder.


14.
Miscellaneous.



This Agreement and the Annexes hereto set forth the entire understanding of the
parties concerning its subject.  It may not be modified, terminated or
superseded and no provision may be waived orally.  Amendments, termination,
superseding agreements and waivers must be in a writing specifically referencing
this Agreement if they are to be effective.


This Agreement will be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be fully performed
therein.  Any choice of law rules that might apply any other laws shall not
apply.


All rights, liabilities and obligations hereunder will be binding upon and inure
to the benefit of Client and WAW, each Indemnified Party (as defined in Annex A)
and their respective successors and permitted assigns.


This is a personal services agreement and cannot be assigned or delegated, by
either party, without the prior written consent of both parties, which consent
shall not be unreasonably withheld, delayed or conditioned.  Unauthorized
assignments shall be null and void.


WOLFE AXELROD WEINBERGER ASSOC. LLC
 
CARDIOGENICS HOLDINGS INC.
      /s/    /s/ 
Stephen D. Axelrod, Managing Member
 
Yahia Gawad, CEO
Date: January 15, 2010
  
 Date: January 20, 2010


 
5

--------------------------------------------------------------------------------

 


ANNEX A
INDEMNIFICATION


This Annex is an integral part of an engagement Agreement with
WOLFE AXELROD WEINBERGER ASSOC. LLC (“WAW”).


Each of the Client and WAW (hereinafter, each an “Indemnifying Party”) hereby
agree to indemnify and hold harmless the other and its affiliates and respective
current and former members, directors, officers, employees, agents, principal
shareholders and controlling persons (each such person, including WAW and
Client, an "Indemnified Party") to the extent fully permitted by law from and
against any losses, claims, damages and liabilities, joint or several
(collectively, the "Damages"), to which such Indemnified Party may become
subject in connection with or otherwise relating to or arising from the
Agreement or the performance by WAW of services there under, and will reimburse
each Indemnified Party for all reasonable fees and expenses (including the
reasonable fees and expenses of counsel) (collectively, "Expenses") as incurred
in connection with investigating, preparing, pursuing or defending any
threatened or pending claim, action, proceeding or investigation (collectively,
the "Proceedings") arising therefrom, whether or not such Indemnified Party is a
formal party to such Proceeding.  However, no such Indemnifying Party shall be
liable to any such Indemnified Party to the extent that any Damages are found in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Indemnified
Party seeking indemnification hereunder.


If for any reason other than in accordance with the Agreement, the foregoing
indemnity is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless, then the Indemnifying Party will contribute to the
amount paid or payable by an Indemnified Party as a result of such Damages
(including all Expenses incurred) in such proportion as is appropriate to
reflect the relative benefits to such Indemnifying Party on the one hand, and
Indemnified Party on the other hand, in connection with the matters covered by
the Agreement or, if the foregoing allocation is not permitted by applicable
law, not only such relative benefits but also the relative faults of such
parties as well as any relevant equitable considerations.


Neither Client nor WAW shall enter into any waiver, release or settlement of any
Proceeding (whether or not any other Indemnified Party is a formal party to such
Proceeding) in respect of which indemnification may be sought hereunder without
the prior written consent of the other (which consent will not be unreasonably
withheld), unless such waiver, release or settlement (i) includes an
unconditional release of each Indemnified Party from all liability arising out
of such Proceeding and (ii) does not contain any factual or legal admission by
or with respect to any Indemnified Party or any adverse statement with respect
to the character, professionalism, expertise or reputation of any Indemnified
Party or any action or inaction of any Indemnified Party.


The indemnity, reimbursement and contribution obligations hereunder will be in
addition to any liability which either the Client or WAW may have at common law
or otherwise to any Indemnified Party and will be binding upon and inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Client, WAW or an Indemnified Party.  The provisions of this Annex will survive
the modification or termination of the Agreement and may not be modified,
waived, amended or superseded unless such act is memorialized in a writing
signed by the Client and by WAW and each affected Indemnified Party.  Oral
waivers, amendments, termination or superseding agreements shall be of no
effect.

 
6

--------------------------------------------------------------------------------

 